Citation Nr: 0921825	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for varicose veins.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for left leg 
thrombosis, claimed as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
September 1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2009, the appellant testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for varicose veins was denied in a May 
1955 rating decision.  The appellant was informed of the 
determination and of the right to appeal.  The appellant did 
not appeal within one year of date of notification.

2.  The appellant filed a claim to reopen the issue of 
service connection varicose veins in April 2007; the evidence 
added to the record since the June 2001 decision is new and 
material, relating to a previously unestablished fact.

3.  Varicose veins did not increase in severity during 
service.

4.  Left leg thrombosis is not attributable to service or 
service-connected disability.

5.  Varicose veins were noted at entry.


CONCLUSIONS OF LAW

1.  The May 1955 rating decision denying service connection 
for varicose veins is final; new and material evidence 
sufficient to reopen the claim has been submitted. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Varicose veins was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2008).

3.  Left leg thrombosis was not incurred in or aggravated by 
active service, and is not proximately due to or aggravated 
by service-connected disability.  38 U.S.C.A. §§  1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2007 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  VA notified the 
appellant of the legal requirements for reopening a claim 
based on new and material evidence, including the basis for 
the prior denial of the claim.  Also, notice of the 
disability rating and effective date elements was provided.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and post 
service treatment records have been associated with the 
claims folder.  VA provided the appellant a hearing before 
the undersigned VLJ.  Additionally, VA afforded the appellant 
an examination.  The Board notes that the recent VA 
examination is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion supported by a medical 
rationale.  The adequacy of this examination has not been 
challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Reopening Claims

Service connection for varicose veins was denied by the RO in 
May 1955.  The appellant was notified of that decision in 
June 1955.  No appeal was filed and that decision became 
final.  When the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed except as may be 
provided by regulations not inconsistent with this title.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in April 
2007.  For claims filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the June 2001 decision, the record included 
service treatment records and Report of Medical Examination 
dated April 1955.  Varicose veins were noted on pre-induction 
examination dated October 1951 as involving the left and 
right lower extremities in greater saphenous systems with 
complaint of weakness and recurrent swelling of legs.  The 
summary of defects reflects moderate severe varicose veins 
over both legs without ulceration.  Report of examination for 
induction dated November 1952 reflects varicose veins.  
Examination in February 1954 reflects a history of pain in 
legs of 8 to 10 years exaggerated by stress or walking.  The 
appellant underwent elective surgery for varicose veins in 
March 1954.

Since the prior denial of the claim, the recent evidentiary 
submissions include a private medical opinion dated May 2008 
that the appellant's preexisting varicose vein disorder was 
aggravated by service.

The Board finds that this evidence tends to establish an 
unestablished fact that the preexisting varicose veins were 
aggravated in service.  Therefore, the evidentiary defect 
present at the time of the previous decision has been 
resolved and the claim is now reopened.

Service Connection

Initially, the Board notes that the appellant does not assert 
that his claimed varicose veins or left leg thrombosis are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In order for service connection to be granted for a 
preexisting condition, the evidence must show that the 
underlying disability underwent an increase in severity 
during service.  However, the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, the appellant argues that his preexisting varicose vein 
condition was aggravated in service.  He testified that he 
had to climb ladders, haul heavy objects, and engage in other 
activities strenuous on his lower extremities in service.  In 
support of his claim, he submitted two private medical 
statements from R.G., MD, and numerous post service medical 
records since 1996 showing treatment for varicose veins and 
left leg thrombosis.

In his July 2007 letter, Dr. R.G. stated that the appellant 
had been a patient for the past 11 years and that he had been 
hospitalized for deep vein thrombosis of the right lower 
extremity.  He further states that "It has come to my 
attention that [the appellant] has had varicose veins since 
being treated in service.  In 1951, he underwent an operation 
due to the severity of the varicose veins.."  By history, 
the appellant's legs and varicosities became worse.  The 
physician opined that varicose veins are related to service.

In his May 2008 letter, Dr. R.G. stated that the appellant's 
varicose veins preexisted service and that "this condition 
was aggravated after varicose vein surgery in the military."

In May 2008, a VA examination was conducted.  By history, the 
appellant had bilateral varicose veins prior to entering 
service and, around 1954, underwent vein surgery in service.  
Specifically, on the left, the appellant had ligation and 
stripping of the long saphenous veins; on the right, he had 
vein ligation and partial excision of the right lesser 
saphenous vein and multiple phlebectomy.  It was noted that 
the appellant continued to complete his military obligation 
after surgery.  The appellant complained of chronic pain, 
heaviness of the legs, chronic swelling, and fatigue.  He 
reported that he cannot stand for extended periods or walk 
long distances.  Examination showed small dilated veins, 
persistent non-pitting edema, and stasis pigmentation 
bilaterally of the lower extremities.  Bilateral varicose 
veins status post surgery was diagnosed.  The examining 
physician opined that, based on a review of the medical 
evidence of record, there was no indication that "varicose 
veins and symptoms were aggravated during service."

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for varicose veins.  First, the appellant 
acknowledges and the record shows that varicose veins pre-
existed military service.  They were noted prior to entrance.  
(Therefore, the provisions of 38 U.S.C.A. § 1111 are not 
applicable.)  Therefore, service connection is not warranted 
on an incurrence basis.  Second, while the appellant contends 
that his varicose vein disorder was aggravated by service 
and/or surgery during service, the record shows no increase 
in disability during service.  The Board observes that his 
condition was described as moderate severe varicose veins of 
both legs on service induction and that he elected to undergo 
vein surgery because of calf pain, but examination showed no 
ulcers of legs or phlebitis.  Service separation examination 
shows normal clinical findings, including the lower 
extremities.  There are no objective findings for worsening 
of varicose veins in service.  The appellant's report of 
aggravation more than 50 years after service has diminished 
probative value in light of the significant elapse of time 
between the alleged aggravation and current complaints and 
findings for deep vein thrombosis.  The Board is fully aware 
that surgery was performed during service.  However, the 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including post operative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306.  Here, 
the separation examination establishes that the surgery was 
ameliorative rather than an aggravating factor.

The Board has considered the private medical opinions dated 
July 2009 and May 2008 from Dr. R.G.  However, the Board 
finds that they have diminished probative value since they 
are predicated primarily on remote history provided by the 
appellant and each letter reflects a somewhat altered medical 
history.  The July 2007 letter essentially reflects that 
varicose veins had their onset in service and they were so 
severe as to require surgery, based on history provided by 
the appellant.  Clearly, this is not borne out in the record.  
The second letter, dated May 2008, reflects that the 
appellant reported a revised history of having had varicose 
veins prior to service which were aggravated by surgery in 
service.  Although the physician reports having treated the 
appellant since only 1996 and appears to have not had the 
benefit of review of service treatment records, he presumes 
that varicose veins and deep vein thrombosis after service 
have been a problem since service.  Dr. R.G. medical opinions 
have little significant probative value as they simply do not 
identify any increase in disability in service.  The increase 
in disability reported by Dr. R.G. is more than 50 years 
after service, and does not support a showing that varicose 
veins were aggravated in service, to include surgical 
treatment in service.  Accordingly, the opinions have 
diminished weight.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators).

By contrast, the medical opinion in report of VA examination 
dated May 2008 has greater probative value because it is 
predicated on more complete and accurate medical information 
than that provided to Dr. R.G.  Report of VA examination 
dated May 2008 reflects that the physician obtained a medical 
history consistent with that documented in service, reviewed 
service treatment records, conducted a contemporaneous 
examination with details shown in the examination report, and 
provided a medical opinion based on the available 
information.  The opinion is also consistent with the 
separation examination disclosing that the lower extremities 
and vascular system were normal.  Therefore, the physician's 
conclusion that no increased disability is shown in service 
has greater probative value than Dr. R.G.'s opinion to the 
contrary.

The presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet .App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet App. 283, 286 (1994).  Here, the 
more probative evidence establishes that there was no 
increase in severity during service.  Therefore, the 
presumption of aggravation is not applicable.  In sum, the 
evidence establishes that the varicose veins, noted at 
entrance, were not aggravated during service.  In view of the 
above, the claim for service connection for varicose veins is 
denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Furthermore, in view of the above, the claim for service 
connection for left leg thrombosis is denied.  This condition 
is not shown in service or for more than 50 years after 
service discharge.  Therefore, service connection on a direct 
basis is not warranted.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a).  This includes any increase in 
disability (aggravation) that is proximately due to or the 
result of a service connected disease or injury.  However, 
here, the appellant has no service connected disability at 
this time.  Therefore, as a matter of law, service connection 
is not warranted on this basis and must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

To the extent that new and material evidence has been 
submitted on the claim for service connection for varicose 
veins, the claim is granted.

Service connection for varicose veins is denied.

Service connection for left leg thrombosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


